Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered July 9, 1985, convicting him of robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
Contrary to the defendant’s contention, the trial court’s Sandoval ruling does not warrant reversal of his conviction. It is settled that "questioning concerning other crimes is not automatically precluded simply because the crimes to be inquired about are similar to the crimes charged” (People v Pavao, 59 NY2d 282, 292; see also, People v Brock, 125 AD2d 401). In this case, the defendant’s prior convictions involved theft of property and, thus, were highly relevant to the issue of credibility. Accordingly, the trial court’s ruling was not an abuse of discretion (see, People v Sandoval, 34 NY2d 371, 377; People v James, 100 AD2d 552, 553).
Finally, under the circumstances of this case, the sentence imposed was not excessive (see, People v Farrar, 52 NY2d 302, 305; People v Suitte, 90 AD2d 80, 86-87). Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.